Per Curiam.
Finding fourth (including subdivisions A, B, C, D, E, F, G, H, I, J, K and L) is reversed. Finding fifth is modified by reversing so much thereof as finds that the defendant refused and neglected to properly provide for plaintiff’s support. Finding sixth is modified by substituting the sum of $125 a month for the sum of $45 per ve0k and the first conclusion of law is modified accordingly. The judgment appealed from should he modified in accordance with this memorandum and as so modified affirmed, without costs. Present — Finch, Merrell, Martin, O’Malley and Proskauer, JJ. Judgment modified as directed in opinion and as so modified affirmed, without costs. Settle order on notice.